Citation Nr: 1534350	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-42 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a back disability.

The Veteran testified at a May 2012 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  In a July 2014 decision, the Board reopened the previously denied claim and remanded the merits of the claim for further development and consideration.  It is now returned to the Board.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  No low back disability existed prior to the Veteran's entry onto active duty.

2.  The Veteran sustained a low back injury in April or May 1972, while on active duty.

3.  The currently diagnosed low back disability is not shown to be related to the in-service injury or to any other disease or event in service.



CONCLUSION OF LAW

The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, June 2009 and April 2015 correspondence failed to adequately address the second and third requirements with regard to claims of service connection; the first addressed only the need for reopening, and the second addressed the inapplicable theory of secondary service connection.  

However, the Veteran has amply demonstrated his understanding of the elements of a claim of direct service connection.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual knowledge of what is needed to substantiate a claim prior to adjudication by the Board provides a meaningful opportunity to participate in the adjudication process).  His submissions of evidence throughout the appellate period directly address those elements.  Further, at the May 2012 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

A VA examination conducted in September 2014, with addenda in April 2015, includes complete clinical findings identifying the current low back disabilities, as well as a nexus opinion with a well-reasoned and explained rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Degenerative joint disease, or arthritis, is a listed condition with a presumptive period of one year following separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that no low back disabilities or complaints were noted at the March 2012 examination for entry into service.  The Veteran is therefore presumed sound on entry, unless clear and unmistakable evidence establishes both that a disability was present and was not aggravated by service.  38 C.F.R. § 3.304(b).  The recent VA examiner opined that a disability did not pre-exist in light of the negative examination, despite the Veteran's May 1972 statements that his back pain was related to an injury sustained a week prior to entry.  Instead, the complaints in service were related to two reported falls during basic training.  Given the negative entry examination and the medical opinion, the Board finds that the Veteran was sound on entry into service.

The May 1972 complaints of low back pain, with accompanying findings of slight stiffness and right paravertebral muscle spasm, were treated with heat, muscle relaxers, and a topical balm, and appear to have resolved completely.  There is no further reference to any low back problems, complaints, or treatment during service, and the December 2012 examination for release from active duty notes no low back diagnoses or complaints.

Post service private hospital records show that the Veteran sought treatment for the acute onset of low back pain in November 1977 following a lifting injury at work.  No history of prior injury or low back problems was noted at that time.  In November 1983, the Veteran received private treatment for "recurrent back pain."  Dr. B had no laboratory reports or x-rays, and did not indicate the duration of the problem.

The Veteran filed a claim of service connection for a back disability in 1985, stating that he injured his back in April 1972, during basic training; the claim was denied for a lack of a showing of a nexus.  

Subsequent VA and private records provide conflicting evidence regarding the date of onset of a back problem.  The Veteran has reported that problems began in 1997 or 1999 when filing for SSA benefits.  In a 2004 note, he reported pain on and off since 1975.  When establishing treatment with the VA in 2007, he reported back pain for 20 years, although he also reported an injury on active duty.

The Veteran now reports that he has had continuous low back pain since his falls in basic training.  He avers that he did seek treatment in service, and was prescribed pills.  He does not know why the visits were not recorded.  He has submitted statements from two friends in support of his allegations.  The first, from lifelong friend ST, has little probative value.  While she has known the Veteran since before service, she has not indicated her basis for knowledge of his back problems.  She describes an injury at one duty station which must represent the Veteran's report to her; the context is not provided.  The report may have been made at the time of injury, or contemporaneous with the VA claim.  She also describes long term back pain, but again fails to state how she is aware of this; it must be based on the Veteran's reports, as she does not reference her own observations, but she does not indicate when he spoke to her or under what circumstances.

The second, from a friend and co-worker, states that he has known the Veteran and observed his back problems for 28 years.  That would date his knowledge from 1980 based on the date of the statement, after service and after the documented post-service 1977 injury.  No probative value can be ascribed the statement with regard to the question of nexus; the basis of the assertions is too questionable.

The VA examiner has opined that a nexus between currently diagnosed low back degenerative joint and disc diseases is not at least as likely as not.  She reasoned that the in-service complaint and treatment in 1972 was isolated, and all subsequent medical records date the onset of low back problems from after service.  

With regard to the possibility of presumptive service connection for degenerative joint disease, the Board notes that no showing of arthritis is definitively made until many years after service, well outside the applicable one year presumptive period.  Presumptive service connection is not warranted.

Turning to direct service connection, the Board notes that the sole medical opinion of record is negative.  The Veteran instead relies on competent lay evidence of continuity of symptoms to establish a nexus to service.  Unfortunately, the Board must find the lay statements not credible, and therefore not capable of supporting the Veteran's claim.  The Veteran has been widely inconsistent in his reports of the onset of low back pain, as is noted above.  Further, his accounts of injury are not consistent with the facts and circumstances of his service.  At the hearing, he stated that he fell and hurt his back in 1972 when slipping on ice during basic training.  However, that training took place in April and May in San Diego, California.  There would be no ice.  While an injury did occur at that time, the recollection bears no association with the actual occurrence.  At best, the Veteran demonstrates that his recall is faulty and cannot be relied upon.

Moreover, the contemporaneous medical records contradict the Veteran.  There is no showing of chronic problems in service.  No disability is noted at separation; the Veteran explains that he had no problems on that particular day.  No use of crutches, as ST reported, is shown.  Most importantly, the earliest documentation of chronic problems, is in November 1977, and specifies that such represented an acute onset.  The Veteran denied prior problems.

The Board finds the documentary medical evidence to be of the greater probative value.  The lay statements of the Veteran and his friends are inconsistent with each other and the medical records, fail to establish a basis for the assertions made, or can be shown to be demonstrably inaccurate.  





	(CONTINUED ON NEXT PAGE)


Therefore, the preponderance of the evidence is against the claim.  There is no doubt to be resolved; service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


